Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   January 22, 2015

The Court of Appeals hereby passes the following order:

A15A0617. JUAN LOZANO v. THE STATE.

      The above-referenced case was docketed with this Court on November 7, 2014,
and the Appellant’s brief was due to be filed on December 1, 2014. See Court of
Appeals Rule 23 (a). Pursuant to Court of Appeals Rule 23 (a), an Appellant’s motion
for an extension of time to file a brief must be filed prior to the date that the brief is
due or this Court may dismiss the appeal. The Appellant has not yet filed a brief with
this Court, and he has not filed a timely motion for an extension to file his brief. Thus,
pursuant to Court of Appeals Rule 23 (a), this appeal is DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                              01/22/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.